DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 03/24/2022 in which claims 1, 5, 7-8, 10-11, 14-15, and 17-19 were amended.
Claims 1-20 are currently pending and under examination, of which claims 1 and 11 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 15/359,033 filed 11/22/2016 and application 14/011,538 filed 08/27/2013, and adds disclosure not presented in the prior applications. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. This is the second CIP, a continuation-in-part of a continuation-in-part. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 01/26/2022-05/10/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
The rejection of claim 10 under 35 U.S.C. 112 is hereby withdrawn, as necessitated by applicant’s amendments made to the claim.
The rejection of claims 11-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter (signal or software per se) is withdrawn as necessitated by applicant’s amendments. 
The rejection of claims 1-20 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more is maintained. Applicant’s arguments dated 03/24/2022 in view of the subject matter eligibility have been fully considered, but they are not deemed sufficient to meet present eligibility guidance.
Applicant traverses eligibility rejection with particular emphasis on amendments. However, the examiner respectfully disagrees that amended claims overcomes present eligibility guidance. A finding of evidentiary support for elements being known is cited. Particularly, file structure such as RDF graph is at least Hai et al., “Ontology-Driven Semantic Information Retrieval” at [P.525, 522] per Figs 4.1 and 2.1. However, it is noted that the independent claims do not require such narrow interpretation. The claim language of global record set and structured data with records being linked does not convey significance beyond mere use of the internet. Such functionality is pervasive thus not amounting to a leap of inventiveness. One may simply use a smartphone to google a pet’s condition. There is nothing to suggest that analysis is robust such as a semantic enrichment or some differential diagnosis. Rather, functionality may simply be a medical opinion hence the common phrase “get a second opinion” immediately associates with healthcare as medical opinion. The use of file structure is simply a data manipulation task which is an extra-solutionary activity per MPEP 2106.05(g) noting the example of limiting a database to XML tags as addressed per Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937. 
In consideration of these points, the argument is not persuasive. The arguments presented above support the rejections to independent claims 1, 11 and related dependent claims. A detailed rejection is updated below to reflect present claim status.
Applicant’s remarks dated 03/04/2022 regarding the prior art have been considered. While the independent claims are substantively amended, it is noted remarks indicate support for the amendment including at least [0060-63] and [0012], [0133-36]. The significance of support in this case is meaningful, specifically because it appears to obfuscate the date of qualifying art when reading amendments in light of the specification. While support is found in the instant specification, it is not apparent that the substance is fairly represented in parent cases which reaches back approximately 7-years. Accordingly, aspects of the claimed invention in comparison to the art are given further consideration because it is not clear what date applicant seeks to support the amendments, thereby rendering undue burden for examination. The primary reference Shuler remains the principal art although Shuler’s provisional filing is not considered necessary in meeting every limitation, citation is to the US PGP publication ‘239. Anticipation under 35 U.S.C. 102 over Shuler is updated in consideration of obviousness under 35 U.S.C. 103. Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The allegations are not supported by rationale as to why the cited portions of Shuler do not teach or render obvious to the skilled artisan, and further do not indicate on record the significance of amended language. A detailed rejection follows below.

Claim Objections
Claims 1, 5, 7-8, 10-11, 14-15 and 17-19 are objected to because of the following informalities:  Claim limitations should be clearly legible in black font, the amendments appear to be pixelated or drafted in a light grey which sometimes occurs upon copy-paste operation from electronic filing system.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth per MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes - all claims fall within one of the four statutory categories: claims 1-10 are a method/process and claims 11-20 are a system/machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes – the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated groupings of abstract idea being “Mental Processes”. Claims recite, in particular: 
 “analyzing each condition record to assess the condition of the animal, wherein each condition record is analyzed on an individual basis and in regard to the global population” 
(Mental Process, evaluation)
“updating the health record with the pet data” ( mental process that can be performed by human with pen/paper.)
 “generating one or more condition records corresponding to said health record, each condition record associated with a symptom of the animal” (mental process that can be performed by human with pen/paper.)

Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No – a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Limitations are performed by computer elements comprising “server” and “database” with “client devices” which may be networked. System further recites “memory” and “application with instructions executed by a processor”. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer elements does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a level of generality such that they amount to mere instructions to apply the exception using generic computer elements per MPEP 2106.05(f).
Limitations further recite “the information converted into a structured format” and using a “record linked to a global record set”. A global record set is, for example, the internet. Structured format is not a particular structured format. Converting data is data manipulation which is an extra-solutionary per MPEP 2106.05(g). The elements do not provide meaningful limitation and amount to routine practices, see MPEP 2106.05(d)(e).
Limitations further include: 
“maintaining […] a health record for the animal” (extra-solutionary activity, monitor a log)
 “capturing information […] captured through self-service functions and from one or more healthcare providers associated with the animal” (mere data-gathering/capturing, data being converted format is selecting type of data)
 “transmitting output related to the condition of the animal […] wherein the output includes at least one of a cause, a treatment, and an outcome” (post-solutionary activity, routine)
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No – the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claimed functionality of animal healthcare support amounts to no more than mere instructions to apply an exception using generic computer elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of file structure and linked records do not provide meaningful limitation beyond what is well-understood: For reference, it is noted that smartphones such as the Apple iPhone was first released in the year 2007 over six years prior to application’s earliest effective filing date (see PTO-892, Google, or YouTube video “AliveCor Veterinary” instructional video demonstrating iPhone 4/5 app for veterinarian). Additional evidentiary support of a file structure is noted per Hai et al., “Ontology-Driven Semantic Information Retrieval” [P.525, 522] per Figs 4.1, 2.1 published 2006. The significance of limiting database to structure such as xml does not amount to significantly more per Intellectual Ventures I LLC v. Erie Indem Co., 850F.3d at 1328-29, 121 USPQ2d at 1937. There is no evidence of any improvement to the functioning of a device. No particular transformation is evident beyond that which a human (e.g., the veterinarian) directly performs. If the claim language provides only a result-oriented solution, with insufficient technical detail for how a device accomplishes it, then the claims do not contain an inventive concept. Pertinent to the claim is 101 guidance - Example 46 “Livestock Management” closely parallels the instant claims and is found ineligible regarding animal-specific information database and analysis system.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 11, which recite a system, as well as to dependent claims 2-10 and 12-20.
Dependent claims 2 and 12 disclose the animal is non-human. One would not reasonably interpret the health record of a pet animal to be that of a human. Specifying the animal as non-human does not preclude methods of organizing human activity as it simply describes the business activity (i.e., veterinarian) which involves assessment of certain data type. This amounts to mere data gathering or selection of a particular data type, see MPEP 2106.05(g). There are no additional elements.
Dependent claims 3 and 13 disclose the pet data includes animal type, gender, or indication of spay/neuter. As consistent with claims 2/12, the pet data explicitly notes type of data. Naming of pets or attributing a file with some identifier does not render eligibility as it is non-functional descriptive matter and amounts to design choice where no transformation is performed or meaningful limitation imparted.
Dependent claims 4-5 and 14-15 disclose converting data into tables/fields or specified format. Data conversion amounts to data manipulation which is extra-solutionary per MPEP 2106.05(g). Simply filling in a table and converting it to a pie chart does not constitute a leap of inventiveness. The amended limitation concerning RDF graph is known as evidenced Hai [P.525, 522] Figs 4.1, 2.1.
Dependent claims 6 and 16 disclosing storing the data in a relational database. Clicking save into a computer memory is well understood and recites only generic computer functionality which does not amount to significantly more, see MPEP 2106.05(d).
Dependent claims 7 and 17 disclose question answering set with recommended actions. This functionality simply amounts to contacting a veterinarian office. Any receptionist might inform a client whether or not to bring in their pet and note the date. The determination has no set criteria other than being somehow based on the question answering.
Dependent claims 8 and 18 disclose determining a severity score for the pet’s health condition. Such severity score may be simply 1-10 scale not requiring any skill in the art as there is once again no required set of criteria. See instant specification [0093] “any score may be used”. The claims do not provide meaningful limitation or entail any particular transformation which does not amount to significantly more.
Dependent claims 9-10 and 19-20 disclose machine learning and support-vector machine techniques for categorization of animal health data. The employed techniques amount to “apply it” per MPEP 2106.05(f). The machine learning and SVM classification are not specified by a loss function and the specification’s use of “weight” is a unit of mass for the animal, not machine learning weight. The specification describes assorted techniques as simply “contemplated” [0138-39]. The claims do not amount to significantly more as they only recite the idea of a solution without sufficient technical detail for accomplishing it.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 11-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Shuler et al., US PG Pub No 20150039239A1, hereinafter Shuler, as evidenced by US Provisional 61/860,512 (see PTO-892 attached as NPL) in view of 
Kalaivani et al., “An Ontology Construction Approach for the Domain of Poultry Science using Protege” hereinafter Kalaivani (arXiv: 1302.5417).
With respect to claim 1, Shuler teaches: 
	A method for outputting a condition of an animal {Shuler [0101] “A method for remotely assessing a health state of at least one non-human animal” again at [Claim 1], Figs 7-8} comprising: 
	maintaining, at a server, a health record for the animal, said health record linked to a global record set in a database, said global record set including data corresponding to a global population {Shuler [0064] “database 324 that includes health and physiological state profiles… data collected from an animal”. The database is further described [0027] “relational database management system… structured collection of records or data that is stored in a computer system… SQL Server” comprises aggregate of data [0062-63], [0111]. See Figs 1-2, 7 cloud/network}; 
	capturing information from one or more client devices, the information converted into a structured format and including pet data for the animal, said pet data captured through self-service functions and from one or more healthcare providers associated with the animal {Shuler discloses [0060] “input individual behavior events… mobile device application for use with a mobile web-enabled computing device such as a smartphone or tablet. User application 308 enables an animal owner or caretaker to record time-stamped observed behavior events” emphasis smartphone, the user app is a self-service function and the information converted to “structured” format is [0027] again suggested at [0065] tabular data with row/column, protocol/web [0058-60] and/or per Fig 8 cleanse data. Finally, the animal healthcare providers are illustrated with dashboard view, e.g., element 304 of Figs 7-8, [0016]}; 
	updating the health record with the pet data {Shuler [0063] “data signature 314 is updated over time with subsequently collected data via feedback loop 320 to reflect changes in the behavioral state of the animal such as responses to health treatments… recorded observations made by a user in user application 308”; [0082] “continuous updates to monitor changes in the animal’s health status”}; 
	generating one or more condition records corresponding to said health record, each condition record associated with a symptom of the animal {Shuler [0106] “Generating the health assessment of the animal may include a predictive diagnosis of a health condition… so that medical intervention may occur before the adverse physical symptom” symptoms/signs may be observable [0015] and managed via dashboard [0079]. [0075-76] discloses regarding each health profile generated, see also [0094] “generate reports”}; 
	analyzing each health condition record to assess the condition of the animal, wherein each condition record is analyzed on an individual basis and in regard to the global population maintained by the server {Shuler [0061] “analysis system 302 may be a cloud-based system that manages the health of at least one animal… performing analytics on the data to assess the behavior state of an individual animal” e.g., [0067] “diagnose the animal with a health or behavioral condition needing treatment or intervention” or [0106] “predictive diagnosis of a heath condition”. The functionality of each condition record being analyzed on an individual basis may comprise Eq. [0072] Alg.312 where weighting is applied with respect to a sum of events. Further, a global population includes [0064] “reference health state profile” (data collected for the same species). The data signature DS aggregates weighted event data to describe condition of an animal having a state profile over recorded observations, see [0060-66], [0027]}; and -
	transmitting an output related to the condition of the animal to one or more client devices, wherein the output includes at least one of a cause, a treatment, and an outcome {Shuler [0080] “sends an alert to at least one of the animal’s owner/caretaker or the animal’s health care provider. For example, if data analysis system 302 generates a health assessment 326 having a certain score that is outside a predetermined range indicating the animal to be healthy or indicating a significant change in animal behavior, then alert system 328 sends an alert to the at least one of the animal’s owner/caretaker or the animal’s heath care provider notifying them that the animal may need further attention” hence [0106] “predictive diagnosis so that medical intervention may occur before adverse physical symptoms are manifested” with [0081-81] user interface having recommendation and treatments}.
	While each and every limitation is at least suggested by Shuler to one of ordinary skill in the art, additional support is provided for functionality regarding file structure and to establish date such that the art resolutely predates all priority documents. Particularly, when read in light of the specification, claim functionality regarding linked records with structured information is supported by Kalaivani. Kalaivani employs an RDF graph file structure, see (Kalaivani [P.138 Sect3.2 ¶1], Figs 2-6, [Abstract]), the domain is veterinary (Kalaivani [P.134 Sect.1 ¶1]) and health monitoring is performed for disease control with properties such as isCausedBy which conveys symptom association context (Kalaivani [P.137 ¶1]).
Kalaivani is directed to data structures for biomedical application thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to generate RFG graph file structure as in Kalaivani in combination for the motivation “to enhance the search using semantic environment” (Kalaivani [Abstract]).

With respect to claim 2, the combination of Shuler and Kalaivani teaches the method of claim 1, wherein 
	the animal is a non-human animal {Shuler [0024] “non-human animals”}.

With respect to claim 3, the combination of Shuler and Kalaivani teaches the method of claim 2, wherein 
	the pet data includes at least one of an animal type, a gender of the non-human animal, and specifying whether the non-human animal is spayed or neutered {Shuler discloses per [0085,89] “animals of certain types… different types of animals and different breeds can be cross-compared”, [0091] “select which type of analysis is preferred. A drop down menu, for example, may be provided to compare an individual dog to breeder dogs, show dogs, or regular dogs of the same breed” [0105,16]}.

With respect to claim 4, the combination of Shuler and Kalaivani teaches the method of claim 1, further comprising 
	converting said captured information by mapping said captured pet data to tables and fields of the health record {Shuler [0065-67] tabular data with row/column, illustrated format for captured pet data describes “health and physiological state profiles 324 are represented as a table of collected data, then algorithms 312 and 316 may facilitate representing health assessment 326 as a table of collected data”. The field entry is input via user application [0060] and/or algorithmic input per [0071] and indicates each entry of the tabular data. Further, records being time-stamped is structured data [0060] and data is aggregated per [0062-63]}.

With respect to claim 6, the combination of Shuler and Kalaivani teaches the method of claim 1, wherein said capturing step further includes 
	storing said pet data in a relational database {Shuler [0027] “relational database” such as described whereby [0089] “animal can be cross-compared” and/or sum of variance and std. deviation is evaluated [0072-78]. Storage of data is replete, e.g., Figs 3:210 4:285 7:302}.

With respect to claim 8, the combination of Shuler and Kalaivani teaches the method of claim 1, wherein said analyzing step further comprises 
determining a severity score based on the one or more condition records associated with the animal {Shuler [0072] Alg.312 is determining severity score of the animal where equation demonstrates weighted sum with variable E being “event score” in resolving animals data signature DS being data representation/record. See also health assessment [0076] threshold comparison. The effect is [0067] “health and physiological state profiles 324 are represented as a health score”}.

With respect to claim 11, Shuler teaches: 
	A system for integrating a pet health record from a network of client devices {Shuler at [0109] “A system for remotely monitoring the heath state of at least one non-human animal” again at [Claim 9], comprising [0031] “smartphones”, illustrated Figs 1-5, 7-9}, comprising: 
	a database {Shuler Figs 1-2 “database” throughout, e.g. [0027], [0064]}; 
	a server operatively coupled to said database, said server including a non-volatile, non-transitory memory storing a server-side application with instructions executed by a processor {Shuler Figs 1-2 illustrate server coupled to database, [0098] “including computer software, firmware, hardware or any combination thereof” executable application is Fig 5:308 application networked over cloud per cover page or Fig 7:302, [0061] “cloud-based system that manages the health of at least one animal”}, the processor configured to: 
	The remainder of this claim is rejected for the same rationale as claim 1.
	
Claims 12-14 are rejected for the same rationale as claims 2-4, respectively.
Claim 16 is rejected for the same rationale as claim 6.
Claim 18 is rejected for the same rationale as claim 8.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler and Kalaivani as evidenced by 
Ristoski et al., “RDF2Vec: RDF Graph Embeddings and Their Applications” hereinafter Ristoski.
With respect to claim 5, the combination of Shuler and Kalaivani teaches the method of claim 1. Kalaivani teaches further comprising 
converting said captured information into a resource description framework format for generating a labeled and directed graph relating to the animal {Kalaivani discloses Protégé, which is a framework generating “RDF graph” [P.138 Sect3.2 ¶1] relating to animals being poultry as veterinary science [P.134 Sect.1 ¶3]. See Figs 2-6 illustrated. The RDF graph is a labeled and directed graph as evidenced by Ristoski [P.6 Sect3.1] Definition 1 “An RDF graph is a labeled, directed graph” RDF2Vec}.
Kalaivani is directed to data structures for veterinary sciences thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to employ RDF graph for animal domain as in Kalaivani in combination for the motivation of providing a common language and/or “to enhance the search using semantic environment” (Kalaivani [Abstract], [P.138 Sect3.2 ¶1]).

Claim 15 is rejected for the same rationale as claim 5.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler and Kalaivani in view of 
Madder et al., “e-Surveillance in Animal Health: use and evaluation of mobile tools”, hereinafter Madder.
With respect to claim 7, the combination of Shuler and Kalaivani teaches the method of claim 1. Madder teaches wherein said capturing step through self-service functions comprises: 
	receiving, from said one or more client devices, selections of answers corresponding to a question set {Madder Fig 3 illustrates question answering with smartphone device running an app regarding an animal’s condition; a question set is [P.1835 LeftCol] “the number of questions asked of a farmer depends on the answers he gave to previous questions”}; 
determining a course of action based on the selected answers {Madder discloses [P.1836 ¶1] “jump rules control the action to perform in response to the question answer”}, 
However, Madder does not disclose “recommendation”.
Shuler teaches
wherein the course of action is a recommendation comprising at least one of contacting a veterinarian, making an appointment with a veterinarian, watching for change in symptoms in the animal, or transporting the animal to a clinic {Shuler Fig 8:332 described [0081-82] discloses recommendation such as “bringing animal into a clinic immediately” and with user interface dashboard providing instruction regarding animal’s condition and monitored health with health care provider described as veterinarian [0016]}; and 
storing the recommended course of action and date of the recommendation {Shuler [0081] details that the recommendation is considered with respect to “attributes of the animal over time” and that events are “time-stamped” [0060]. Storing is ubiquitous as is understood with regard to smartphone connected device, see memory Figs 3:210 and/or 4:285 for example}.
	Madder is directed to animal health assessment with smartphone thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize question answering of Madder in combination with Shuler’s recommendation for the motivation of user interaction by known communication methods to yield predictable results and for the benefit to “provide local people with access to veterinary personnel that can answer questions and offer care” (Madder [P.1837 RtCol]). Operating a smartphone is well within reach of the skilled artisan.

Claim 17 is rejected for the same rationale as claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler and Kalaivani in view of 
Anhold, Heinrich, US Patent No 10,867,701B1, hereinafter Anhold.
With respect to claim 9, the combination of Shuler and Kalaivani teaches the method of claim 1, wherein said analyzing step further comprises 
	processing the pet data of the health record for the animal using machine learning techniques for categorization of the condition of the animal {Shuler [0072-76] where machine learning technique is application of “weighing factors” wn for probabilistic weighted prediction of animal’s DS data signature which is further “flagged” upon threshold evaluation per operand “>”. See [0096] “predictive indicator to predict whether or not an illness is oncoming” and connectionist illustration Fig 6}. 
Additional support of “machine learning” is noted per Anhold throughout, e.g., [Col15 Lines39-41], [Col9 Lines18-27], [Col5 Lines21-26] and with illustrated context Figs 2/12. Anhold is directed to animal health diagnostics with smartphones thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe Shuler’s technique as machine learning so specified by Anhold as motivated by “the use of algorithms together with medical opinion can be more effective than relying on medical opinion alone” and using “machine learning algorithms that are patient-specific” (Anhold [Col2 Lines1-3], [Col9 Line26]).

Claim 19 is rejected for the same rationale as claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler and Kalaivani in view of 
Zhang et al., “Large-scale Generative Modeling to Improve Automated Veterinary Disease Coding”, hereinafter Zhang.
With respect to claim 10, the combination of Shuler, Kalaivani and Anhold teaches the method of claim 9. Zhang teaches wherein 
	the machine learning techniques are support-vector machines that categorize causes and symptoms corresponding to the pet data {Zhang [P.3 Last¶] “We use SVM or MLP as the classification” SVM is support-vector machine and classification is categorizing, as used to [P.2 Sect.2] “formulate the problem of automated disease coding as a multi-label classification problem. Given a veterinary record X, which contains the detailed description of the diagnosis, we try to infer a subset of diseases” Fig 1}.
Zhang is directed to machine learning techniques for veterinary use thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize SVM and multi-label classification disclosed by Zhang for Shuler’s predictive diagnosis as applying known techniques to known methods to yield predictable results which are noted “We outperform competitive baselines by a large margin” (Zhang [Abstract]) and/or for the motivation of a powerful tool which comprises “a framework that is robust for the cross-hospital generalization problem in the veterinary medicine automated coding task… and using state-of-the-art Transformer” per (Zhang [P.4 Sect.6], [P.1 Last¶]). Examiner notes SVM is not supported in parent of instant application of thus priority date of this limitation is CIP 03/06/2020.

Claim 20 is rejected for the same rationale as claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jurisch et Igler, “RDF2Vec-based Classification of Ontology Alignment Changes” discloses RDF2Vec using biomedical dataset snomed-ct (arXiv: 1805.09145v1) 
Huang et Riloff, “Classifying Message Board Posts with an Extracted Lexicon of Patient Attributes” discloses symptoms of veterinary patient attributes (Huang [P.2-4 Sect.3]).
Rienstra, Tjitze “Dealing with Uncertainty in the Semantic Web” discloses RDF domain of animals [P.51] and resolves probability of symptoms [P.19].
Francois et al., US PG Pub No 20160110523A1 discloses patient app with SQL [0448].
Olives et al., US Patent 10,930,401B2 Petriage discloses pet/animal recommender system using smartphones and vector-based machine learning methods for animal symptoms.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124